 Case 19-40658         Doc 200   Filed 09/24/20 Entered 09/24/20 10:05:58            Desc Main
                                  Document     Page 1 of 6



                           UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF MINNESOTA


 In re:                                                                          BKY 19-40658
                                                                                     Chapter 7
 Scheherazade, Inc,

                      Debtor.


 Nauni Manty, as chapter 7 Trustee                                       Adv. No. 20-_________

                    Plaintiff,

 v.
                                                                 COMPLAINT
 S. Kashi & Sons, Inc,

                   Defendant.


          The plaintiff, Nauni Manty, as the chapter 7 trustee for the bankruptcy estate of

Scheherazade, Inc, states and alleges as follows:

          1.    This complaint seeks avoidance and recovery under 11 U.S.C. §§ 547, 550, and 551

against the defendant in the approximate amount of $25,650.20.

          2.    The debtor filed a petition commencing this chapter 7 bankruptcy case on March

10, 2019.

          3.    This complaint is filed under Fed. R. Bankr. P. 7001(1) and this court has

jurisdiction over this adversary proceeding pursuant to 28 U.S.C. §§ 1334 and 157(a) as an action

arising in or related to a case under Title 11. All matters under 28 U.S.C. §§ 1334 and 157(a) have

been referred to this court by operation of Local Rule 1070-1, adopted pursuant to the Order

Referring Bankruptcy Cases and Proceedings to Bankruptcy Judges by the District Court on
 Case 19-40658          Doc 200   Filed 09/24/20 Entered 09/24/20 10:05:58            Desc Main
                                   Document     Page 2 of 6



July 27, 1984. The causes of action stated herein qualify as enumerated core claims under

28 U.S.C. §§ 157(2)(A), (F), and (O).

       4.      Venue of this adversary proceeding is proper pursuant to 28 U.S.C. § 1409.

       5.      As the appointed chapter 7 trustee, the plaintiff has standing to commence this

adversary proceeding pursuant to 11 U.S.C. §§ 547, 550 and 551.

       6.      Upon information and belief, the defendant is a corporation organized under the

laws of New York with a principal place of business at 175 Great Neck Road, No. 204, Great

Neck, New York 11021.

       7.      The debtor’s records reflect that the following payments were made from the

debtor’s bank account to the defendant:

                Date Cleared                Amount
                December 19, 2018             $5,000
                January 11, 2019              $2,581
                January 11, 2019           $2,583.20
                January 25, 2019              $2,581
                February 8, 2019              $2,581
                February 19, 2019             $2,581
                February 28, 2019             $2,581
                March 4, 20219                $2,581
                March 6, 2019                 $2,581


                Total                     $25,650.20

       8.      To the extent that there were additional transfers made to the defendant, the trustee

reserves the right to supplement her request for recovery.

       9.      On and before the dates it received payments from the debtor, the defendant was a

creditor of the debtor, and held a claim and a debt against the debtor arising from goods and

services provided to the debtor. Payments to the defendant by the debtor were made to pay the

claim and debt owed to the defendant.




                                                 2
 Case 19-40658         Doc 200    Filed 09/24/20 Entered 09/24/20 10:05:58              Desc Main
                                   Document     Page 3 of 6



        10.    According to the debtor’s records, the claims register and the petition, the debtor

was not paying all of its bills as they came due before, during and after the timeframe of the

transfers. This includes, but is not limited to, at least 171 claims that have been filed in the

bankruptcy of the debtor, which claims total at least $2,349,015.95.

        11.    Upon information and belief, based on the value of the debtor’s assets and liabilities

in the petition and schedules, the debtor’s liabilities exceeded the value of its assets when the

transfers were made.

        12.    Unsecured creditors of the debtor are not expected to recover 100% of their claims

in a chapter 7 bankruptcy of the debtor. The payments to the defendant resulted in a dollar-for-

dollar reduction of the debt that the debtor owed to the defendant, which is a better result than

defendant would have realized as part of a chapter 7 distribution had the payments not been made.

        13.    The trustee sent a demand letter to the defendant and received no response. After

reviewing the documents in the trustee’s possession including invoices, bank statements and

cancelled checks, the trustee does not believe the debtor has any defenses under the bankruptcy

code.

         Count I: Avoidance of Payments as Avoidable Preferences Under § 547(b)

        14.    All paragraphs above are incorporated herein by reference.

        15.    Section 547(b) of the bankruptcy code permits avoidance of a transfer of: (1) the

debtor’s interest in property; (2) to or for the benefit of a creditor; (3) for or on account of an

antecedent debt owed to the debtor before the transfer was made; (4) made while the debtor is

insolvent; (5) made within 90 days before the bankruptcy filing or up to one year before the

bankruptcy filing if the creditor is an insider; (6) that enabled the creditor to receive more than it




                                                  3
 Case 19-40658         Doc 200      Filed 09/24/20 Entered 09/24/20 10:05:58               Desc Main
                                     Document     Page 4 of 6



would have had the transfer not been made and if the creditor received an ordinary distribution as

a creditor in the debtor’s chapter 7 bankruptcy.

        16.     The payments were transfers of the debtor’s interest in property.

        17.     Before and at the time of the payments, the defendant was a creditor of the debtor.

        18.     The payments were made on account of antecedent debt owed by the debtor to the

defendant.

        19.     The payments occurred within 90 days before the debtor’s bankruptcy filing.

        20.     The debtor was insolvent at the time of the payments.

        21.     The payments enabled the defendant to receive more than it would have received if

the payments had not been made and if the defendant received payment of such debt in a chapter

7 bankruptcy case.

        22.     Therefore, the payments are avoidable as preferential transfers under 11 U.S.C.

§ 547 and should be avoided.

    Count II: Preservation and Recovery of Transfers, or Money Judgment Against the
                             Defendant under §§ 550 and 551

        23.     All paragraphs above are incorporated herein by reference.

        24.     Section 550(a) of the bankruptcy code states, “to the extent that a transfer is avoided

under section 544, 545, 547, 548, 549, 553(b), or 724(a) of this title, the trustee may recover, for

the benefit of the estate, the property transferred, or if the court so orders, the value of the property,

from (1) the initial transferee of such transfer or the entity for whose benefit such transfer was

made; or (2) any immediate or mediate transferee of such initial transferee.”

        25.     Section 551 of the bankruptcy code provides that “any transfer avoided under

section…547…of this title…is preserved for the benefit of the estate.”

        26.     The defendant received transfers which should be avoided.



                                                    4
 Case 19-40658      Doc 200      Filed 09/24/20 Entered 09/24/20 10:05:58             Desc Main
                                  Document     Page 5 of 6



       27.    Under 11 U.S.C. § 550, the defendant is liable as an initial transferee to the trustee

in the amount of $25,650.20.

       WHEREFORE, the plaintiff, Nauni Manty, prays for judgment against the defendant as

follows:

       (a)    For the avoidance and recovery of the money transfers in the minimum amount of
              the $25,650.20 received by the defendant;

       (b)    For the trustee’s costs and disbursements herein;

       (c)    For pre- and post-judgment interest as allowed by law; and

       (d)    For such other and further relief as the court deems just and equitable.

 Dated: September 24, 2020                          MANTY & ASSOCIATES, P.A.

                                                    /e/ Mary F. Sieling
                                                    Mary F. Sieling (28,233.4089893)
                                                    Nauni Manty (#230352)
                                                    150 South Fifth Street, Suite 3125
                                                    Minneapolis, MN 55402
                                                    Telephone: (612) 465-0901
                                                    mary@mantylaw.com

                                                    Attorneys for the chapter 7 trustee




                                                5
 Case 19-40658       Doc 200     Filed 09/24/20 Entered 09/24/20 10:05:58           Desc Main
                                  Document     Page 6 of 6



                                       VERIFICATION

       I, Nauni Manty, trustee and plaintiff named in the complaint, declare under penalty of

perjury that the facts contained in the foregoing complaint are true and correct to the best of my

knowledge, information and belief.


Dated: September 24, 2020
                                             Nauni Manty, Trustee




                                                6
